Citation Nr: 0901862	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  05-24 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating higher than 10 percent for a right 
hand disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christina P. Swick, Associate Counsel




INTRODUCTION

The veteran served on active duty in the Coast Guard from 
August 1972 to February 1978.

This appeal to the Board of Veterans' Appeals (Board) is from 
a July 2004 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, 
which confirmed and continued the 10 percent rating for the 
veteran's right hand disability.

In May 2008, the veteran submitted an authorization for his 
wife to act on his behalf as to his VA "account."  It is 
unclear whether he is attempting to appoint her as his 
fiduciary or representative and supersede his May 2004 
appointment of the American Legion as his representative.  
See 38 C.F.R. §§ 20.601, 20.607.  She submitted a statement 
in August 2008 requesting service connection for his right 
thumb and an increased rating for his right little finger 
disability.  These claims are referred to the RO for 
clarification of representation and initial adjudication, if 
appropriate.  The Board does not currently have jurisdiction 
to consider these additional claims.  38 C.F.R. § 20.200.  
See also Godrey v. Brown, 7 Vet. App. 398 (1995) (the Board 
does not have jurisdiction of an issue not yet adjudicated by 
the RO).

As for the claim that is currently before the Board, for a 
higher rating for the right hand disability, the Board is 
remanding this claim to the RO via the Appeals Management 
Center (AMC) in Washington, DC, for further development and 
consideration.




REMAND

The veteran claims that his service-connected right hand 
disability is more severe than 10-percent disabling, the 
current rating.  However, this claim requires further 
development before the Board may adjudicate it.

An October 25, 2007 VA treatment record indicates the veteran 
had applied for disability benefits from the Social Security 
Administration (SSA).  In an August 2008 letter to VA, his 
wife stated that the SSA had made a favorable determination 
in July 2008.  All of the medical and other records that 
formed the basis of the SSA's decision, however, are not on 
file and must be obtained before VA may decide the veteran's 
pending claim for a higher rating for his right hand 
disability, inasmuch as these SSA records are potentially 
relevant.  See Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).  

The veteran also indicated in an August 2008 letter that 
there are additional VA treatment records in support of his 
appeal that need obtaining.  These records must be obtained 
in order to properly adjudicate his claim and fulfill the 
VA's duty to assist him in obtaining all relevant evidence in 
support of his claim.  38 U.S.C.A. § 5103A (West 2005); 
38 C.F.R. § 3.159 (2008). 

Accordingly, this case is REMANDED for the following 
development and consideration:

1.  Request clarification from the 
veteran as whether his wife or the 
American Legion is his designated 
representative.  38 C.F.R. § 20.601.

2.  Obtain the veteran's SSA records, 
including all medical records that formed 
the basis of any decision rendered by 
that agency.  Efforts to obtain these 
records should also be documented, and 
any evidence received in response to this 
request should be put in the claims file 
for consideration in this appeal.

3.  Obtain the veteran's VA treatment 
records since January 2008 relating to 
his right hand, wrist and fingers.

4.  Then readjudicate the claim for a 
higher rating for the right hand 
disability in light of the additional 
evidence received since the September 
2008 supplemental statement of the case 
(SSOC).  If the claim is not granted to 
the veteran's satisfaction, send him and 
his representative another SSOC and give 
them time to respond to it before 
returning the file to the Board for 
further appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

